DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1 and 7, both recite “the exposure parameters comprise at least one of the following parameters: a type of an exposure machine, an opening size of a mask, exposure energy, and exposure duration; and an adjustment step; […] and repeating the exposure and development step until all of the preset exposure parameters have been tested.” It is unclear whether the repeating step occurs for each of: a type of an exposure machine, an opening size of a mask, exposure energy, and exposure duration; or if it is for all the preset exposure parameters of the at least one of the preset exposure parameters. For the purposes of examining, the claim limitations are understand to apply to for all the preset exposure parameters of the at least one of the preset exposure parameters. Claims 2-6 and 8-16 depend therefrom. Should the Applicant decide that claim understanding is not desired and application would like to the other preset exposure parameters comprise each of the preset exposure parameters have been recorded.”
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "photoresist type" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examining, claim 16 is understood to depend from claim 15 which recites “a photoresist type”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirato [US 6,366,341].
For claim 1, Shirato teaches a method for generating an exposure compensation table (plural pieces of data about the amount of a change in the shape (line width) of the pattern image on the substrate W when the dose of exposure light is changed arbitrarily should have been obtained beforehand and the dose of exposure light at the overlying portion is adjusted based on those plural pieces of data (data table), see col. 11 line 56-col. 12 line 16), comprising: 
an exposure and development step: performing an exposure and development test based on preset exposure parameters (measuring line width by measuring unit 8), and recording the preset exposure parameters and a critical dimension value of an obtained photoresist pattern into the exposure compensation table (correspondence between dose and line width stored in table), wherein the exposure parameters comprise at least one of the following parameters: a type of an exposure machine, an opening size of a mask, exposure energy (exposure dose), and exposure duration; and 
an adjustment step: adjusting the exposure machine based on the preset exposure parameters in the exposure compensation table, and repeating the exposure and development step until all of the preset exposure parameters have been tested (arbitrary change in exposure light dose to build dose to line width data table).
For claim 7, Shirato teaches a method for photoresist exposure compensation, comprising a method for generating an exposure compensation table (see col. 11 line 56-col. 12 line 16) that comprises: 
an exposure and development step: performing an exposure and development test based on preset exposure parameters (measuring line width by measuring unit 8), and recording the preset exposure parameters and a critical dimension value of an obtained photoresist pattern into the exposure compensation table (correspondence between dose and line width stored in table), 
an adjustment step: adjusting the exposure machine based on the preset exposure parameters in the exposure compensation table, and repeating the exposure and development step until all of the preset exposure parameters have been tested, 
wherein the method for photoresist exposure compensation comprises: 
a determining step: determining a found target parameter, wherein the target parameter comprises: a critical dimension value of an exposed target photoresist pattern (the control section 9 allows the dose adjusting device 4 to adjust the dose of exposure light so that the line widths of the pattern image on the substrate W become the target line widths), the type of the exposure machine (exposure apparatus of Fig. 1), and the opening size of the mask (the size of the opening S with respect to a pattern area on the mask M to be exposed, see col. 7 lines 43-44); and 
a query step: querying, in the preset exposure compensation table, corresponding parameters of the exposure energy and the exposure duration by using the target parameter in the determining step as a query condition, to perform exposure (based on the results of measuring the line widths of the pattern image by the line width measuring unit 8 and the data table, the dose adjusting device 4 controls the doses of exposure light to the light-reducing areas R1 and R2 in such a way that the shape (line widths) of the pattern image at the overlying portion on the substrate W become the target line widths).
For claim 13, Shirato teaches in the query step, when the found target parameter falls within a preset threshold range of a corresponding parameter in the exposure compensation table, it is considered that the query condition is met (the dose adjusting device 4 controls the doses of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shirato in view of Hukuhara [US 2005/0170264].
For claims 2 and 8, Shirato fails to teach the exposure compensation table, the opening size of the mask that corresponds to the same location in all tests is unchanged, and the opening size of the mask is recorded in the exposure compensation table as a fixed value.
Hukuhara teaches the opening size of the mask that corresponds to the same location in all tests is unchanged (a grating pattern and a test pattern having an opening onto an identical exposure field on a wafer, see Fi. 1 and [0041]), and the opening size of the mask is recorded in the exposure compensation table as a fixed value (pattern density influence estimator 324 configured to estimate an influence of a pattern density of a mask to be mounted in the exposure tool 3 upon the CD variations, see Fig. 1 and [0041]).
.
Claims 3, 4, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shirato in view of Miwa et al. [US 2002/0076629].
For claims 3, 4, 9-12, and 14, Shirato teaches the exposure machine is a scanning type exposure machine (see col. 19 lines 41-44), the exposure machine is a proximity type exposure machine (see col. 19 lines 41-44) and the exposure parameters further comprise a line band of the exposure machine, wherein the line band>340 nm (g rays (436 nm), i line (365 nm), see col. 20 lines 25-29); it is determined that the found target parameter further comprises a line band of the exposure machine (g rays (436 nm), i line (365 nm), see col. 20 lines 25-29).
Shirato fails to teach including the exposure machine type in the data table.
Miwa teaches including the exposure machine type in the data table
(Based on the data obtained from database portion 7, the exposure device assignment process portion 5 selects an exposure device and a reticle for carrying out exposure processing from exposure device group 1 and reticle set 8, see [0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the exposure device as an exposure parameter as taught by Miwa in the database as taught by Shirato, because the exposure device has characteristics of focus and inherent aberration inducing optical elements that influence critical dimension of the .
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shirato in view of Ikeda et al. [US 2011/0070532].
For claims 5, 6, 15, and 16, Shirato fails to teach the exposure parameters further comprise a type of an exposed photoresist, wherein the photoresist type comprises a black matrix photoresist, a red filter photoresist, a green filter photoresist, and a blue filter photoresist. 
Ikeda teaches the exposure parameters further comprise a type of an exposed photoresist, wherein the photoresist type comprises a black matrix photoresist, a red filter photoresist, a green filter photoresist, and a blue filter photoresist (see Tables 4-6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the exposure parameters as taught by Ikeda in the data table used for adjusting exposure dose as taught by Ikeda, because the type of photoresist can have different resolved pixel shapes depending on dosage and the information is relevant to choosing dosage to ensure accurate pixel formation.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shirato in view of Hukuhara and Miwa.
For claim 17, Shirato teaches an exposure machine (see Fig. 1), comprising: an exposure circuit (driving signal connected to light source and displacing device, see col. 6 lines 15-24), an exposure compensation control circuit connected to and for controlling the exposure circuit (controller 9), and a storage circuit storing an exposure compensation table (controller 9 utilizing table, see col. 11 line 56-col. 12 line 16), wherein the exposure compensation table comprises: a critical dimension value of an exposed target photoresist pattern and corresponding parameters of 
Shirato fails to teach the exposure compensation table comprises a type of the exposure machine and an opening size of a mask, the exposure compensation control circuit reads the corresponding parameters of the exposure energy and the exposure duration the type of the exposure machine, and the opening size of the mask.
Miwa teaches the exposure compensation table comprises a type of the exposure machine; and the exposure compensation control circuit reads the corresponding parameters of the exposure energy and the exposure duration and the type of the exposure machine (Based on the data obtained from database portion 7, the exposure device assignment process portion 5 selects an exposure device and a reticle for carrying out exposure processing from exposure device group 1 and reticle set 8, see [0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the exposure device as an exposure parameter as taught 
Hukuhara teaches the exposure compensation table comprises an opening size of a mask; and the exposure compensation control circuit reads the corresponding parameters of the exposure energy and the exposure duration and the opening size of the mask (pattern density influence estimator 324 configured to estimate an influence of a pattern density of a mask to be mounted in the exposure tool 3 upon the CD variations, see Fig. 1 and [0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the mask information as taught by Hukuhara in the data table as taught by Shirato, because as taught by Hukuhara, the mask opening size can introduce flare that influence critical dimension of the pattern exposed on the wafer and would be beneficial knowledge to ensure desired critical dimension of the wafer pattern.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Whitesell  Gordon/            Primary Examiner, Art Unit 2882